Citation Nr: 0113043	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-12 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of burns on 
the left hand.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of burns on the left hand.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained. 

2.  The veteran sustained burns on his left hand during 
active military service.

3.  A VA examination in February 1999 revealed that the 
veteran had scars on the fingers of his left hand which have 
been related to the burns he sustained in service.  


CONCLUSION OF LAW

Service connection for residuals of burns on the left hand is 
warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 1991 
& Supp. 2000; Veterans Claims Assistance Act of 2000, 114 
Stat. 2096); 38 C.F.R. § 3.303 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 indicates that he served honorably 
in the U.S. Army during World War II.  His awards and 
decorations include the Purple Heart Medal.  

The veteran's service medical records have been reported to 
be unavailable.  Records provided by the Office of the 
Surgeon General show that the veteran sustained a burn on his 
hand which was considered a battle casualty.  The causative 
agent was listed as an artillery shell while confined to a 
tank.  The injury was treated with debridement without 
closure.  

At a VA examination in February 1999, the veteran reported 
that he sustained first and second degree burns on the dorsum 
of his left hand when he was blown out of a tank during World 
War II.  He related that he had no subsequent illness or 
residuals from the burns.  Clinical evaluation revealed that 
the skin was negative for rashes, moles, or scars on his 
forearms or hands.  However, ulnar deviation of the digits 
showed burns over the first and second digits on both hands.  
The veteran demonstrated good hand grip and strength; and 
wrist dorsiflexion and palmar flexion were approximately 60 
degrees bilaterally.  The assessment was status post burn to 
the left forearm without any residual effect.  

II.  Analysis

Initially, the Board notes that, there has been a significant 
change in the law during the pendency of the veteran's 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000.  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

In the present case, all required development has been 
accomplished.  The RO has made attempts to secure the 
veteran's service medical records, and received a report from 
the Office of the Surgeon General.  The veteran was afforded 
a VA examination in February 1999.  Accordingly, the Board 
concludes that the Veterans Claims Assistance Act of 2000 has 
been fully complied with no further development is required.  

Service connection may be granted for a disability resulting 
from disease or injury which was incurred in, or aggravated 
by, active military service or active duty for training.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  To establish a 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2000).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  See also Rose v. West, 11 Vet. App. 169 
(1998); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

The evidence clearly establishes that the veteran sustained a 
burn on his left hand during active military service.  
Current medical evidence indicates that he has scar residuals 
from those burns on the first and second digits of his left 
hand.  While the examiner concluded that there were no 
residual effects from the burns in service, service 
connection may be established for scar residuals.  
Accordingly, service connection for residuals of burn to the 
left hand may be granted.  



ORDER

Entitlement to service connection for residuals of burns on 
the left hand is granted.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 

